CLARE E. CONNORS                    7936
Attorney General of Hawaii

JAMES E. HALVORSON              5457
RICHARD H. THOMASON 5140
Deputy Attorneys General
Department of the Attorney
 General, State of Hawaii
235 South Beretania Street, 15th Floor
Honolulu, Hawaii 96813
Telephone: (808) 587-2900
Facsimile: (808) 587-2965
E-Mail: james.e.halvorson@hawaii.gov
      richard.h.thomason@hawaii.gov

Attorneys for Defendant
CLARE E. CONNORS,
in her official capacity as the
Attorney General of Hawaii

                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

PATRICIA GROSSMAN,                          CIVIL NO. 18-cv-00493 DKW-RT
                 Plaintiff,                 DEFENDANT CLARE E. CONNORS
           vs.                              INITIAL DISCLOSURES;
                                            CERTIFICATE OF SERVICE
HAWAII GOVERNMENT
EMPLOYEES ASSOCIATION /
AFSCME LOCAL 152; DAVID                     Scheduling Conference:
LASSNER, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF THE                Date:     June 13, 2019
UNIVERSITY OF HAWAII; AND                   Time:     9:00 a.m.
CLARE E. CONNORS, IN HER                    Judge:    Honorable Rom Trader
OFFICIAL CAPACITY AS THE
ATTORNEY GENERAL OF HAWAII,
          Defendants.



771457_1
                DEFENDANT CLARE E. CONNORS INITIAL DISCLOSURES

           Defendant Clare E. Connors, in her official capacity as the Attorney General

of the State of Hawai’i (hereinafter “AG”), by and through her attorneys, James E.

Halvorson and Richard H. Thomason, Deputy Attorneys General, pursuant to Rule

16, hereby submits their Initial Disclosures pursuant to Rule 26(a)(1), Federal

Rules of Civil Procedure.

I.         WITNESSES WITH NON-PRIVILEGED PERSONAL KNOWLEDGE

           The AG identifies the following persons who, upon information and belief,

may have personal knowledge of facts potentially relevant to the instant case, as to

issues of liability or damages or both. Some of the information held by such

persons may be privileged or subject to the work product doctrine or confidential,

which will have to be determined through further investigation.

           1.     Roderick Becker
                  State of Hawaii, Department of Public Safety
                  c/o Richard Thomason, Deputy Attorney General
                  Department of the Attorney General
                  235 S. Beretania Street, 15th Floor
                  Honolulu, Hawaii 96813
                  Telephone: (808) 587-2900

           2.     Leila Kagawa
                  c/o Richard Thomason, Deputy Attorney General
                  Department of the Attorney General
                  235 South Beretania Street, 15th Floor
                  Honolulu, Hawaii 96813
                  Telephone: (808) 587-2900




771457_1
                                             2
           7.    All individuals listed in the Initial Disclosures of Plaintiff and the

Defendant Lassner.

           8.    The AG reserves the right to supplement/amend her Initial

Disclosures as deemed necessary, based upon further investigation and discovery.

           9.    The AG reserves the right to identify other persons who may have

knowledge of discoverable information relevant to the claims and the defenses.

II.        DOCUMENTS

           The AG is in possession of the following documents that they may use to

support their defenses in this lawsuit:

           1.    Disclosure of documents, including data compilations and tangible

things within the possession and control of Defendants that support the defense

contentions with respect to significant factual issues in the case.

           2.    Documents relating to Plaintiff’s claims.

           3.    Other miscellaneous documents the AG will provide for review, copies

of all relevant, non-privileged documents related to this case upon request.

           These documents will be available for inspection at the offices of the

Department of the Attorney General, 235 South Beretania Street, 15th Floor,

Honolulu, Hawaii 96813, at a mutually convenient date and time.




771457_1
                                               3
III.       DAMAGES

           The AG does not anticipate seeking any damages, other than costs and

reasonable attorney’s fees.

IV.        INSURANCE COVERAGE

           The State of Hawaii is a self-insured entity. There is no insurance

agreement that is available for inspection or copying.

           DATED:       Honolulu, Hawaii, June 6, 2019.

                                                   /s/ Richard H. Thomason
                                                  JAMES E. HALVORSON
                                                  RICHARD H. THOMASON
                                                  Deputy Attorneys General

                                                  Attorneys for Defendant
                                                  CLARE E. CONNORS,
                                                  in her official capacity as the
                                                  Attorney General of Hawaii




771457_1
                                              4
